131

MR. JASON T. PEGUES #728196
HUNTSVILLE UNIT
815 12th STREET
HUNTSVILLE, TEXAS 773&8

reh/wqu 092,, 201 5

cc/file:

TO; COURT OF CRIMINAL APPEALS
BOX 12308
CAPITOL STATION
AUSTIN, TEXAS 78711_

RE: Ex Parte
JASON TYRONE PEGUES

cAUSE No;9a-DcR-026185 Hca

DEBR MADAM/SIR:

,_?H» '7(.02"0‘-/

CORECEWED E?\E

COURT OF CF{IM|NAL APPEALS
FEB 05 2015

AWACMC§@¢<

PLEASE FIND ENCLOSED A NOTICE TO THE COURT BY THE APPLICANT IN

REFERENCE TO THE ABOVE MENTIONED CAUSED NUMBER.

IF YOU WILL PLEASE

PLACE THE ENCLOSED TN THE FILE 0F SAID CAUSE NUMBER SO THAT IT MAY BE

PRESENT AND TAKEN INTO CONSIDERATION UPON RULING THE CURRENT APPLICATIOB

THANK YOU FOR YOUR TIME AND ASSISTANCE.

   

THE APPLICAN

°#ZZY/%e

1#728196

cause no.94-DCR-026185 HCA

1 of_l

-wR-74,762-03

CAUSE N0.94-DCR-026T85 HC&

IN_THE COURT OF CRIMINAL APPEALS

Ex parte

JASON T. PEGUES
IN

AUSTIN, TEXAS

000£00<00<0!¢0°¢01003¢0>¢0>¢0)¢0)609

* NOTICE TO THE COURT *

 

TO THE HONORABLE JUDGE OF SAID COURT:

THE APPLICANT,JASON T. PEGUES #728196, WOULD LIKE TO BRING TO

 

THIS HoNoRABLE coURT's ATTENTION THE FoLLowING so THAT THE APPLICANT
wILL'NoT FALL UNDER»_ABUSE 'oF wRIT, As wELL As BRIl\IGIN.c-‘l
NoTIcE To THE coURT THAT THE APPLI¢ANT'$ SUBSEQUENT APPLICATION Is
UNDER THE UMBRELLA oF HIS INITIAL APPLICATIoN(wR-7a,762-03,'wHIcH wAs
DENIED wITHoUi wRIiTEN 0RDER oN Aggg§;_gligglg). THIs sUBsEQUENT

APPLICATION IS PURSUANT TO RULES OF APPELLATE PROCEDURE,RULE79.2(d),

 

WHICH IS ALSO IMPLEMENTED IN THE SUBSEQUENT'S MEMORANDUM, REQUESTING
AND SUGGESTING THIS HCNORABLE COURT TO REVIEW THE CONSTITUTIONAL
LEGITAMACY OF THE APPLICANT'S CONVICTION, AS THE APPLICANT CHALLENGES

THE JUDGEMENT OF SENTENCE IN CAUSE NO.26185,(EX parte MORENO,Z&S S.W13d

 

 

 

I.

THIS SUBSEQUENT APPLICATION PRESENTS NEW CREDIABLE, CRITICAL,

 

 

CLEAR and CONVINCING EVIDENCE THAT WAS NOT AVAILABLE BEFORE APPLICANT'S
INITIAL APPLICATION WAS FILED, WHICH IS ALSO LEGALLY IMPLEMENTED IN

THE NATURE OF PROCEEDING OF THE SUBSEQUENT'S MEMORANDUM, CONTAINING

;*l
l

SUFFICIENT SPECIFIC FACTS ESTABLESHING THAT THIS NEW EVIDENCE WAS

`NOT AVAILABLE BEFORE APPLICANT'S INITIAL APPLICATION WAS FILED, THE

NEW EVIbENCE WILL PRdVE BEYOND A REASONABLE DOUBT THAT APPLICANT'S
SUBSTANTIAL RIGHTS PURSUANT TO FEDE§AL RULES OF CRIMINAL PROCEDURE(SZb)
WERE AFFECTED AND HIS CONSTITUTIONAL RIGHTS WERE VIOLATED ALONG WITH.
FAMILY CODES AND PARENTAL NOTIFICATION REQUIREMENTS. DUE TO THIS NEW
EVIDENCE AND SUPPORT BY STATE, FEDERAL, AND SUPREME COURT, THE-
APPLICANT CAN ASSURE THAT REVIEWING AND ADJUDICATING THE MERITS OF

THE APPLICANT'S CLAIMS AND ISSUES IN THIS CASE WILL NOT BE A 'Q

WASTE OF THIS HONORABLE COURT'S TIME, FULLY RESPECTING AND PURSUANT TO
RULES OF APPELLATE PROCEDURE, RULE 79.2(d), VERNON'S ANN.TEXAS C.C.P.

art.11.07 (EX parte MORENO, 245 S.W.3d 419 (TEX.CRIM.APP.ZOO8).

II.
THE REsPoNDENT RESPoNDED oN g§g§g§§§_ggigglg, AND THE APPLICANT

RECEIVED THE RESPoNDENT's ANswER oN gé§g§§§_liggl§, AND IMMEDIATELY

JTHE APPLICANT OBJECTED. ATTACHED TO THIS NOTICE IS A COPY OF THE

APPLICANT oBJEcTING To THE RESPoNDENT's ANSwER wHIcH wAs FILED oN
gé§gégg_§£giggl§, AND wouLD LIKE To ALSo sHow THIS HoNoRABLE coURT
THE FoLLowING so THAT THE APPLIcANT_wILL NoT FALL UNDER-
ABUSE oF wRIT(Ex parte MARTINEZ 233 s.w.3d 319 (TEX.cRIM.APP.2007).=

THE APPLICANT'S FIRST Two APPLICATIONS wERE PERTAINING To
PRE-SENTENCE JAIL-TIME cREDIT. THE APPLIcANT'S THIRD APPLICATION IN
wHIcH UMBRELLA'S THIS SUBSEQUENT APPLICATIGN, ls BASED oN THIS
HONORABLE coU§T coMPLETELY ovERRULIN¢ THE DeGarmo DocTRINE IN wHIcH
THE APPLICANT wAS coNVIcTED AND SENTENCED dNDER. THE APPLICANT coULD
NoT HAVE PRESENTED THE CLAIMS AND ISSUES MENTIONED IN HIS THIRD

APPLICATION, IN HIS SECOND APPLICATION, BECAUSE THE LAW HAD NOT YET

cHANGED(THfS HoNoRABLE coURT HAD NoT coMPLETELY ovERRULED THE Decarmo
DocTRINE); (sEE LEDAY v; sTATE at part Iv 95.729 (TEx.cRIM.APP.1998)).
IN THE,RESPONDENT'S ANSwER,,THE RESPoNDENT ATTEMPTED To DERAIL THE
coURT BY AccUsING THE APPLICANT oF FILING FoUR APPLICATIONS ABoUI THE
sAME ISSUE, wHIcH Is NoT TRUE, So THE APPLICANT DID oBJEcT. IN THE
APPLICANT's SUBSEQUENT wRIT, APPLICANT DID NoT PRESENT ANY NEw cLAIHS,
APPLICANT oNLY USED THE NEw EVIDENCE AND sUPPoRT BY sTATE, FEDERAL,
AND sdPREME coURI cASES To`PRoVE BEYoND A REASONABLE DoUBT ALL THE

CLAIMS AND ISSUES THAT WAS PRESENTED IN APPLICANT'S INITIAL APPLICATION.

III.

 

THIS SUBSEQUENT APPLICATION IS PURSUANT TO RULES OF APPELLATE
PROCEDURE, RULE 79.2(d), REQUESTING ANb SUGGESTING THIS HONORABLE
COURT TO REVIEW THE CONSTITUTIONAL LEGITAMACY OF THE APPLICANT'S
CONVICTION ALTHOUGH THE APPLICANT IS ONLY CHALLENGING THE JUDGEMENT OF
SENTENCE IN CAUSE No.g§l§§. THE APPLICANT CAN ASSURE THAT REVIEWING
AND ADJUDICATING THE MERITS OF THE APPLICANT'S CLAIMS AND ISSUES IN

THIS CASE WILL NOT BE A WASTE OF THIS HONORABLE COURT'S TIME.

£BAX§§
WHEREFORE, PREMfSES CONSIDERED, THE APPLICANT PRAYS THAT THIS COURT
WILL CONSIDER THIS NOTICE TO THE COURT IN REFERENCE TO THE APPLICANT'S

SUBSEQUENT APPLICATION .

     
    

\sUBMIITED,
/’ @

 

  

A§B§ TT ngUEs #728196,
THE APPLICANT=

 

CERTIFICATE OF SERVICE

 

l,JASON T. PEGUES #728196, HEREBY CETIFY THAT A TRUE AND CORRECT AND

ORIGINAL APPLICANT*S NOTICE TO THE COURT HAS BEEN MAILED Via U.S.POSTAL

SERVICE TO THE CLERK OF THE COURT OF CRIMINAL APPEALS, BOX12308,

_3_

cc/file:

CAPITOL STATION, AUSTIN, TEXAS 78711, FOR FILING AND TO BE PRESENTED
TO THE SAID COURT.

sIGNED oN THIS 62¢4, day ofF@Ar

  
 
  

ES #728196
815 12th STREET
HUNTSVILLE, TEXAS 77348

INMATE DECLARATION

 

I,JASON T§ PEGUES #728196, PRESENTLY INCARCERATED IN WALKER COUNTY,

 

TEXAS HEREBY DECLARE UNDER THE PENALTY OF PERJURY THAT THE
AFOREMENTIONED IN THE/THIS NOTICE TO THE COURT IN REFERENCE TO THE
APPLICANT'S SUBSEQUENT APPLICATION (94-DCR-026185 HCA) IS TRUE AND
CORRECT.

sIGNED oN,THIs Q’Z"”[, day of /-@bm_q§z,zols.

 

JAsoN’T. §ggUEs #728196
815 12th`sTREET
HUNTSVILLE, TEXAS 77348
THE APPLICANT=

CAUSE N0.9&~DCR~026185 HCA

 

JASoN T. P§suzs 3723196 THE zoo:h oxsrnzc§ coeur
PET!TIGNER» ,
Va¢ op

"\-»`__,»..~b,_`

z
§
,i

THE STATE OF TEXAS FORT BEND CDUNTY, TEXAS

RESPQNDENT

emi=mw»canmm\m¢mc:nm¢m

PETITIONER'S OBJBCTION TO BESPONDENT'S ANSWER

UNBEE TEXAS RULES OF APPELLATE PROCBDURB 33.1

TO THE HONORABLE JUDGE QF SAID COURT:

COMES NQW,JASGN T. PEGUES #728195, PETITIONER, ?v$-se, IN THE
ABO'E ST¥LED AND NUMBERED CAUSE OF ACTION RESPE£TFULLY SUBMIT THIS
PETITIONER*S OBJECTION TO THE RES?ONDENT°S ANSWER UNDER TEXAS §ULES
GF A?PHLLATE PRDCEDURR 33.1 AND WOULD LIKE TQ SHOW THE HONORABLE‘

COURT THE FULLGWING:

PBOCEDUKAL BISTOBY

PETITIoNER FrLEo en APPLchrxou von HABEAS coayus suasEQuENT
wait 11.07 rs nzrzuencs To PETITIomER's rsrTIAL aPpLIcATION on
g§g§§§§§_;;&gglg. PRESENTIWQ THE nxAcT cLArms THAT was IN run INITIAL
AP?LICATIoN. THE sueszoueur MEMQRANBUM PRESENTE» §§g_§g§g;égg§;
cnx'rxcm.1 cLEAn and couvxnclmc Evruzwce THAT wAs ser AvAILABLE BEFoRE
THE INiTIAL avvacarzom was Fxnnn. wzmrrxouan's Rzouzsr rs sga a msu

PUNISHMENT HEARING, SPECIFICALLY REQUESTIHG TIME-SERVED FOR RELIEF

BASED ON THE OVERRRULING OF THE DeGarmo DOCTRINE, IN WHICH THE
PETITIONER/AP§LICANT WAS SENTENCED UNDER. THE RESPONDENT RESPONDED

0N»11§§1111_121;912>

STATEMENT OF FACTS

.THE;PETIrIoNER REcEIvEn THE REsPoNDENT's ANswER oN §§§gé§g;l&ggl§
IN REGARDS 10 THE PETITIoNER’s sUBsEQUENT APPLICATI§N wRIT 11307.
§QBASED oN THE REsPoNDENT!s ANswER, THE PETITIoNER rs oBJEcTING 10
MULTIPLE sTATEMENTs THE REsPoNnENT EXPRESSED, so THAT.THIS HONORABLE
couRT wliL NoT BE bERA1LED FRoM THE Focus oF'THE~APPLIcATIoNVs
MoTIvE AND PdRPosE,

I.

IN APPLICANTFS INITIAL wRIT APPLICATIoN; APPLICANT AssERTED THAT

THE APPLICATIQN wAs BEING'FILED PuRsuANT 10 THE PRovlsIoNs qF

ARTxcLE 11.073(b),sEc.h(a> (1> (b>; a, A couRT MAY
NoT codsIDER THE MERITS oF on GRANT RELIEF`§ASED oN roe suBsEQuENT
EsTAnLIsHINc THAT= (1) and (2)...AccoRD1Nc 10 THE nEsPoNDENT's

ANswEn oN PAGE 6. THE NEw EVIDENCE THAT 15 PRESENTED 1N THE APPLICANT's
suBsEQUENT wRIT